Citation Nr: 0918918	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  03-21 859A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.

2.  Entitlement to an evaluation in excess of 30 percent for 
hydradenitis with recurrent cystic skin lesions (previously 
claimed as chloracne with folliculitis).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to 
October 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

This matter was last before the Board in September 2006 when 
it was remanded for further development.  The Board notes 
that in the September 2006 decision the Veteran's application 
to reopen a claim of service connection for sinusitis was 
denied and that his application to reopen a claim of service 
connection for posttraumatic stress disorder (PTSD) was 
remanded for further development.  In a subsequent rating 
decision, the RO reopened the PTSD service connection claim 
and granted it with a 30 percent evaluation.  Accordingly, 
these two issues are not before the Board.  38 C.F.R. 
§§ 20.101, 20.1100 (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the Veteran's claim for service 
connection for a sleep disorder has apparently been 
adjudicated as secondary to his now service-connected PTSD.  
However, apparently in support of this claim, in March 2009 
the Veteran submitted medical evidence to the Board that 
pertains to a January 2009 diagnosis of sleep apnea.  
Accordingly, the Board finds that this claim must be remanded 
for clarification, particularly to ascertain if the Veteran 
is claiming a sleep disorder as secondary to his service-
connected PTSD or sleep apnea, either secondary thereto or as 
a separate disorder.  Following any clarification, the AMC/RO 
should provide the Veteran with proper notice and assistance, 
depending on the nature of the claim, i.e. direct or 
secondary.  

With respect to the Veteran's claim for an increased 
evaluation for hydradenitis with recurrent cystic skin 
lesions (previously claimed as chloracne with folliculitis), 
further VA examination is necessary to decide this claim.  At 
his last VA examination in September 2007, hydradenitis 
suppurative, with recurrent cystic skin lesions, was noted in 
the inguinal and axillary areas.  Also noted were two small 
cystic lesions over the facial area in the supraorbital area.  
This condition was found to affect between 25 to 30 percent 
of the Veteran's skin.  Also noted was scarring associated 
with this disability.  Moreover, the Veteran's VA treatment 
records are replete with references to scars related to 
surgical drainage of the cysts associated with this 
disability.  Accordingly, the Board finds that the Veteran 
should be afforded another VA examination to address the 
extent and severity of this disability as scarring and 
disfigurement do not appear to have been adequately 
addressed.  See 38 C.F.R. § 4.2 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter, which asks 
him to clarify the nature of his claim for 
a sleep disorder.  This letter should 
specifically ask the Veteran to clarify 
whether he is claiming a sleep disorder 
secondary to PTSD or if he is claiming 
sleep apnea, either as a separate 
disability or secondary to PTSD.  If, and 
when, the AMC/RO receives such 
clarification, appropriate development of 
the claim should be undertaken, depending 
on the Veteran's response.

2.  The Veteran should be scheduled for a 
VA dermatologic examination to ascertain 
the extent and severity of his service-
connected hydradenitis with recurrent 
cystic skin lesions and related scarring.  
All required tests should be performed.  
In accordance with the latest Automated 
Medical Information Exchange (AMIE) 
worksheet for dermatological disorders, 
the examiner is to provide a detailed 
review of the history, current complaints, 
and the nature and extent of the Veteran's 
service-connected skin disorder.  All 
applicable diagnoses must be fully set 
forth.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination and this 
fact should be acknowledged in the report.

3.  After the above development has been 
completed, as well as any additional 
development deemed necessary as a result 
of the development requested in this 
remand, the claims should be 
readjudicated.  If any benefit sought on 
appeal remains denied, furnish a 
Supplemental Statement of the Case (SSOC) 
to the Veteran and his representative and 
allow adequate time for a response.











	(CONTINUED ON NEXT PAGE)





The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

